In this matter, an order had been obtained ex parte at special term, in Kings county, in Jan., 1864, for the issue of two common-law writs of certiorari, one to the village of Yonkers, and one to the County Court of Westchester county, to review proceedings on the levying of an assessment for the opening of Woodbine-street. The assessment-roll was on the files of the village; the order confirming the assessment was on the file of the County Court.
A. H. Wallis, for the village, moved to vacate the order and set aside the writs on two grounds:
1. Because the order was granted without notice.
2. Because two writs were issued in one proceeding.
On the first point, he quoted Re Mount Morris Square, 2 Hill, 14; and People a. City of Rochester, 21 Barb., 656.
F. N. Bangs, in opposition, referred, on the first point, to Gardner a. Commissioners of Warren, 10 How. Pr., 181; and on the second, to Starr a. Trustees of Rochester, 6 Wend., 564; and Fitch a. Commissioners of Kirkland, 22 Ib., 132.
J. F. Babnabd, J., after deliberation, denied the motion, overruling both the grounds on which it was put, and holding that no notice was necessary, and that as many writs might issue as were requisite to bring up the entire record.